Simmons, Justice.
1. The facts of this case will be fouud in the official report; and under these facts, there was no error in the ruling of the court complained of in the first ground taken in the bill of exceptions. Mrs. Bass was not one of the defendants in the tax-execution, and it was ad*466mitted at the trial that it was her money which was paid to the comptroller-general, and not the money of Phillips, the co-surety in the execution. Mrs. Bass, having made the payment on the execution, had the right, under section 891(a) of the code, to have it transferred to her, and it was properly transferred by the attorney representing the State and by the sheriff who had the execution in his hands to enforce.
2. The 2d ground in the bill of exceptions complains that theft, fa. was not recorded in the time required by law, etc. While it is true in fact that the ft. fa. was not entered on the execution docket within the thirty days, as the above section prescribes, still we do not think the ft. fa. lost its lien as against this defendant by the failure to enter it upon the execution docket within the time prescribed by the statute. The plaintiff in error in this case was one of the defendants in the execution ; and we held in the case of National Bank of Athens v. Danforth et at, 80 Ga. 56(4), that this law was made to protect third parties, not the defendants in ft. fa. The court said in that case: “No doubt the main purpose and policy of the statute was to pi’Otect purchasers and others who might become interested after the date of the transfer. . . There is no indication in the statute of any purpose to serve the defendant by registering the transfer or entering it on the execution docket. The defendant cannot possibly be hurt by one going forward and paying taxes and taking a transfer. . . And we think these ft. fas. are good in the hands of the bank as against Mrs. Clayton, the defendant, but they are not good as against others.”
Nor is this ruling in conflict with the ease of Noyt v. Byron, 66 Ga. 351, relied upon by the plaintiff in error. In that case the tax fi. fa. had been transferred to Payne, and then to Hoyt, and had not been registered as required by law, and was levied on certain lands as *467the property of Lee, the defendant in the tax fi. fa., and the property was claimed by Byron and others; and the court held that the fi. fa. had lost its lien as against the claims of Byron et al. If Lee, the defendant in fi. fa., had attempted to resist the lien upon that ground, we apprehend the ruling of the court would have been different.
3. It appears from the facts in the case that the ordinary of the county also issued a tax execution against E. Fuller and Mastin Fuller, the present plaintiff in error, and it was levied upon certain land which was said to have been all the property of E. Fuller. The land was sold, and in a money rule against the sheriff to distribute the same, the court awarded it to the fi. fa. issued by the ordinary, which was younger than the one issued by the State. Both of the fi. fas. were before the court and claimed the money, and Mastin Fuller, the plaintiff' in error, was a defendant in both fi. fas. The trial judge ruled that Mastin Fuller, the security, being defendant in both fi. fas., and the money having been applied to one of the fi. fas. in which he was defendant, thus relieving him of the payment of that fi. fa., was not discharged by reason of the fact that the money was applied to the payment of the younger fi. fa. in which he was also surety. We are inclined to think the ruling of the court was right. We cannot see, under the facts of this case, that Mastin Fuller was injured at all by having the money applied to the younger fi. fa. The proceeds of the sale of land were not sufficient to pay both fi. fas. If it had been applied to the payment of the older one, the one now in controversy, the younger one issued by the ordinary would still have been in force against Mastin Fuller. . Besides, the present fi. fa. was in court claiming that money, and a court of competent jurisdiction decided that it was not entitled to share in the pro*468ceeds thereof. That decision was the law of that case, unless reversed by a higher court. No exceptions were taken to the ruling of the court by the plaintiff in the fi. fa. now in controversy, nor do we think he was-bound to except. He could stand upon the judgment of that court if he saw proper, and his failure to except to this ruling was not such an act as would discharge the present plaintiff in error.
There was no error in overruling the other grounds of illegality. They were too vague and uncertain to be submitted to the jury. Judgment affirmed.